DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Miscellaneous
The Applicant has cancelled claims 1-20; therefore only claims 21-40 remain for this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.10,666,258 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 21, the prior art does not disclose of an input/output (1/O) circuit comprising: an output buffer having an input coupled to an output signal and an output coupled to an 1/O pad, the output buffer having a first reference voltage provided by a reference generator circuit, an input comparator having a first input coupled to the I/O pad and a second input coupled to a multiplexor coupled to a plurality of reference voltages, the input comparator further comprising an output to provide an input signal, wherein the multiplexor receives a select signal for selecting a second reference voltage from the plurality of reference voltages at a first time and for dynamically selecting a third reference voltage from the plurality of reference voltages at a second time, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 22-27 are also allowed as being dependent on claim 21.  
In regards to claim 28, the prior art does not disclose of a method for determining a logic state of a signal on an input/output (1/O) pad comprising: receiving the signal on an input; 16/862,0433 CD09127C6 March 8, 2021comparing a voltage level of the signal to a first reference voltage; if the voltage level of the signal is less than the first reference voltage, recognizing the signal as a logic LOW; and if the voltage level of the signal is greater than the first reference voltage, recognizing the signal as a logic HIGH, wherein the first reference voltage is provided by a reference generator circuit and is selected from a plurality of reference voltages by a select signal and wherein the first reference voltage is selected dynamically during operation of an I/O circuit coupled to the I/O pad, and wherein the reference generator circuit provides a second reference voltage for an output buffer coupled to the I/O pad and an output signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 29-33 are also allowed as being dependent on claim 28.  
In regards to claim 34, the prior art does not disclose of a system comprising: a processor circuit; an output buffer having an input coupled to an output signal and an output coupled to an 1/O pad, the output buffer having a first reference voltage provided by a reference generator circuit; an input comparator having a first input coupled to the I/O pad and a second input coupled to a multiplexor coupled to a plurality of reference voltages, the input comparator further comprising an output to provide an input signal, wherein the multiplexor receives a select signal for selecting a second reference voltage from the plurality of reference voltages at a first time and for dynamically selecting a third reference voltage from the plurality of reference voltages at a second time, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 35-40 are also allowed as being dependent on claim 34. 16/862,0435 CD09127C6March 8, 2021
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844